                Case 1:20-cv-00160-DNH-TWD Document 4 Filed 02/18/20 Page 1 of 1

                                     UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF NEW YORK

JOHN M. DOMURAD                                                                                     James T. Foley U.S. Courthouse
Clerk                                                                                               445 Broadway, Room 509
                                                                                                    Albany NY 12207-2936
DAN MCALLISTER                                                                                      (518) 257-1800
Chief Deputy

                                                                 February 18, 2020

        Paul J. Stockhausen, Esq.
        Jessica Hutson Polakowski, Esq.
        David G. Hanson, Esq.
        Monica A. Mark, Esq.
        Reinhart Boerner Van Deuren s.c.
        22 East Mifflin Street, Suite 700
        Madison, WI 53703

        RE: Road Widener, LLC vs. Robert H. Finke & Sons, Inc.
        NYND CASE NO. 1:20-cv-160 (DNH/TWD)

        Dear Sir or Madam:

        Please be advised that the above case was filed February 18, 2020, in the Northern District of New York. You are
        directed to advise this Court in writing, within fourteen (14) days from the date of this Notice, if you will remain as
        counsel of record, and if so, your formal admission is required.

        As of January 16, 2018, the Northern District of New York became a NextGen Court. This means all attorneys
        MUST have an individual PACER account, and request admission via PACER. If you will be seeking a Permanent
        Admission, instructions can be found on our website at:
        http://www.nynd.uscourts.gov/sites/nynd/files/Permanent_Admission_Instructions.pdf. If you will be seeking a Pro
        Hac Vice Admission, instructions can be found by using the following link:
        http://www.nynd.uscourts.gov/sites/nynd/files/PHV_Admission_Instructions.pdf. Otherwise, new counsel should
        file a notice of appearance as soon as possible.

        The parties are advised that all future filings and inquires should be made in accordance with the Local Rules of this
        Court, and that all documents filed with the Court shall contain the case number listed above.

                                                                        Very Truly Yours,

                                                                        JOHN M. DOMURAD, CLERK


                                                                        By: s/ Kathy Rogers, Case Processing Specialist

        cc: (via CM/ECF)
            NDNY File
